The CouRT (nern. con.) was of opinion that the order of the Secretary of the Treasury may be presumed to be under the special direction of the President; that the advance was legally made, and that the sureties were liable.
The Court, also (item. con.) decided that the marshal and his sureties were liable, on his bond, for all common-law fines and forfeitures received by him, whether upon execution or without execution. See the Maryland law of 1795, c. 74, and the Act of Congress of March 3d, 1801, [2 Stat. at Large, 103.]
The Court also decided that the marshal was not liable, upon his bond, for writs of fi. fa. paid into his hands against persons who had goods, &c. sufficient, &c. ; and writs of ca. sa. against persons able to pay ; the executions not having been returned.
The Court also decided, that the defendant is not liable in this action for the escape of persons taken and in custody on ca. sa. for fines, &e., whether prayed in commitment in execution or not.
Verdict and judgment for the plaintiff.
Both parties took bills of exception.